Citation Nr: 1643781	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1966 to April 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing is of record.  In August 2016, the Veteran was advised that the VLJ who conducted his June 2013 hearing had retired and advised him that he had the right to a new hearing before another VLJ. 38 U.S.C.A. § 7107(c) (West).  He did not respond to that opportunity within 30 days and it is presumed he does not desire another hearing.

In March 2014, the Board remanded the claim for further development, including a VA examination.


FINDING OF FACT

Bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his bilateral hearing loss is related to his in-service combat exposure to acoustic trauma.  He reported to the September 2009 VA examiner being exposed to cannon fire, gunfire, rocket fire, mortars, heavy machinery, and helicopters.  He also seeks service connection as secondary to his service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes). The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss. Hensley, 5 Vet. App. at 157.

The evidence of record shows that the Veteran has a current bilateral hearing loss disability as defined by VA. See 38 C.F.R. § 3.385.  Next, the Board finds that the Veteran had in-service noise exposure.  In this regard, the Veteran served in Vietnam and was exposed to acoustic trauma during combat.  The Veteran's personnel records demonstrate combat service as he received the Combat Action Ribbon and Vietnamese Service Medal.  Thus, the appeal turns on whether there is a nexus between the Veteran's hearing loss and service.

The Veteran has competently and credibly testified that he experienced hearing loss during service due to the in-service acoustic trauma.  During the June 2013 hearing, the Veteran indicated that when he entered service in the Marine Corps in 1966 he had normal hearing and after four years of service there was a slight change in hearing.  He indicated he was exposed to gunfire and artillery while in combat and was not given hearing protection.  He further reported that his hearing loss began in service and worsened.  He also noted that his heart and diabetes contributed to his hearing loss.  Based on his credible testimony, the Board finds a nexus is established between the Veteran's service and his current hearing loss as he has competently and credibly reported having hearing loss since service, which is consistent with VA's grant of service connection for tinnitus.  As such, service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


